EXHIBIT 10.1

 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 18, 2011, by and between Teletouch Communications, Inc., a Delaware
corporation (the “Company”), Stratford Capital Partners, L.P., a Texas limited
partnership (“Stratford”), and Retail & Restaurant Growth Capital, L.P., a
Delaware limited partnership (“RRGC”, and together with Stratford, the
“Transferees”).
 
This Agreement is made pursuant to the Heads of Terms, dated August 11, 2011,
among TLL Partners, L.L.C. (“TLLP”), Robert McMurrey, in his individual
capacity, and the Transferees (the “Heads Agreement”).
 
The Company and the Transferees hereby agree as follows:
 
Section 1.   Definitions.
 
Capitalized terms used and not otherwise defined herein that are defined in the
Heads Agreement shall have the meanings given such terms in the Heads
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:
 
“Affiliate” means, with respect to any Person, any Person who, directly or
indirectly, controls, is controlled by or is under common control with the
Person.  For purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.
 
“Advice” shall have the meaning set forth in Section 6(d).
 
“Commission” shall mean the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the date on which the Commission declares the
Registration Statement effective or the date on which the Registration Statement
becomes effective by statute or rule; provided, however, that in the event the
Company is notified by the Commission that the Registration Statement will not
be reviewed or is no longer subject to further review and comments, the
Effectiveness Date as to such Registration Statement shall be the fifth (5th)
Trading Day following the date on which the Company is so notified if such date
precedes the dates otherwise required above.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Filing Date” means, with respect to the Registration Statement required
hereunder, October 17, 2011.
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
 
1

--------------------------------------------------------------------------------

 
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” shall have the meaning set forth in Section 5(c).
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.
 
“Registrable Securities” means, as of any date of determination, all shares of
Common Stock held by the Transferees as of the date hereof (which includes
4,350,000 shares of Teletouch Common Stock), the New Teletouch Shares (as
defined in the Heads Agreement), any shares of Common Stock transferred to the
Transferees pursuant to the pledge and security agreement giving effect to the
Pledge, and any shares acquired pursuant to any stock dividend,
recapitalization, reclassification, combination, exchange of shares or other
like change with respect to any such shares of Common Stock; provided, however,
that any such Registrable Securities shall cease to be Registrable Securities
(and the Company shall not be required to maintain the effectiveness of any, or
file another, Registration Statement hereunder with respect thereto) for so long
as (a) a Registration Statement with respect to the sale of such Registrable
Securities is declared effective by the Commission under the Securities Act and
such Registrable Securities have been disposed of by the Holder in accordance
with such effective Registration Statement, (b) such Registrable Securities have
been previously sold in accordance with Rule 144, or (c) such securities become
eligible for resale without volume or manner-of-sale restrictions and without
current public information pursuant to Rule 144 as set forth in a written
opinion letter to such effect, addressed, delivered and reasonably acceptable to
the Company and the affected Holder. Upon transfer or distribution by the
Transferees of shares of Common Stock described in the preceding sentence to an
Affiliate or direct or indirect partner of a Transferee, such shares shall
remain “Registrable Securities” until such securities are subject to the proviso
in the preceding sentence, and upon any such transfer or distribution such
transferees may be assigned the rights and obligations under this Agreement in
accordance with Section 6(g).
 
“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.
 
 
2

--------------------------------------------------------------------------------

 
 
“SEC Guidance” means (i) any comments, requirements or requests of the
Commission staff communicated to the Company in connection with a Registration
Statement for the Registrable Securities and (ii) the Securities Act and the
rules and regulations promulgated thereunder.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Trading Day” means a day on which the principal market for quotation and
trading of the Company’s common stock is open for trading.
 
Section 2.   Registration.
 
(a)   On or prior to the Filing Date, the Company shall prepare and file with
the Commission a Registration Statement covering the resale of all or such
maximum portion of the Registrable Securities as permitted by SEC Guidance
(provided that, the Company shall use diligent efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance) that are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  Each Registration Statement filed hereunder shall be on Form
S-1.  Subject to the terms of this Agreement, the Company shall use its best
efforts to cause a Registration Statement filed hereunder to be declared
effective under the Securities Act as promptly as possible after the filing
thereof, and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until all Registrable Securities
covered by such Registration Statement (i) have been sold thereunder or pursuant
to Rule 144, or (ii)(A) may be sold without volume or manner-of-sale
restrictions pursuant to Rule 144 and (B)(1) may be sold without the requirement
for the Company to be in compliance with the current public information
requirement under Rule 144 or (2) the Company is in compliance with the current
public information requirement under Rule 144, as determined by the counsel to
the Company (reasonably satisfactory to the Holders) pursuant to a written
opinion letter to such effect, addressed and reasonably acceptable to the
Transfer Agent and the affected Holder (the “Effectiveness Period”).  The
Company shall telephonically request effectiveness of a Registration Statement
as of 5:00 p.m. New York City time on a Trading Day.  The Company shall promptly
notify the Holder via facsimile or by e-mail of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission, which shall be the date requested
for effectiveness of such Registration Statement.  The Company shall, by
9:30 a.m. New York City time on the Trading Day after the effective date of such
Registration Statement, file a final Prospectus with the Commission as required
by Rule 424.
 
(b)   Notwithstanding any other provision of this Agreement, if any SEC Guidance
sets forth a limitation on the number of Registrable Securities permitted to be
registered on a particular Registration Statement (and notwithstanding that the
Company used diligent efforts to advocate with the Commission for the
registration of all or a greater portion of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will be reduced by Registrable Securities so as to allow registration in
compliance with the SEC Guidance.  In the event of a cutback hereunder, (i) the
Company shall give the Holder at least two (2) Trading Days’ prior written
notice along with the calculations as to such Holder’s allotment; with respect
to any cutback to be applied to shares held by the Transferees, such cutback
shall be applied on a pro rata basis as to each Holder that may be included in
the Registration Statement, and (ii) the Company shall provide for the
registration of any shares so cutback in accordance with subsection (a) above at
the earliest date that such shares may be registered in accordance with the SEC
Guidance. For the avoidance of doubt, it is the intent of the parties that all
Registrable Securities are ultimately registered pursuant to this Agreement
promptly after such registration would comply with the SEC Guidance.  As a
result of any SEC Guidance, the Company shall not agree to name any Holder as an
“underwriter” in such Registration Statement without the prior written consent
of such Holder.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)   In the event that the Company conducts an underwritten offering of
securities, it shall offer to the Holders the opportunity to include Registrable
Securities in such underwritten offering subject to customary underwriter
cutbacks and on terms substantially similar to those contained in this Agreement
where applicable.
 
Section 3.   Registration Procedures.
 
In connection with the Company’s registration obligations hereunder, the Company
shall:
 
(a)   Not less than two (2) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to the Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holder, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to the Holder, to
conduct a reasonable investigation within the meaning of the Securities
Act.  The Company shall not file a Registration Statement or any such Prospectus
or any amendments or supplements thereto to which the holders of a majority of
the Registrable Securities shall reasonably object in good faith, provided that,
the Company is notified of such objection in writing no later than two (2)
Trading Days after the Holder has been so furnished copies of a Registration
Statement or one (1) Trading Day after the Holder has been so furnished copies
of any related Prospectus or amendments or supplements thereto.  The Holder
agrees to furnish to the Company a completed questionnaire on a date that is not
less than five (5) Trading Days prior to the Filing Date.
 
(b)   (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holder notice of receipt of such correspondence from and to the Commission
relating to a Registration Statement (provided that, upon request from the
Holder, the Company shall provide true and complete copies of all such
correspondence but the Company may excise any information contained therein
which would constitute material non-public information as to a Holder which has
not executed a confidentiality agreement with respect thereto with the Company),
and (iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holder thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.
 
 
4

--------------------------------------------------------------------------------

 
 
(c)   Notify the Holder of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (v) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) and (if requested
by any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any proceedings for that purpose, iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, and v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d)   Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order stopping or suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
(e)   Upon request, furnish to the Holder, without charge, at least one
conformed copy of each such Registration Statement and each amendment thereto,
including financial statements and schedules, all documents incorporated or
deemed to be incorporated therein by reference to the extent requested by such
Person, and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that any such item which is
available on the EDGAR system (or successor thereto) need not be furnished in
physical form.
 
(f)           Subject to the terms of this Agreement, the Company hereby
consents to the use of such Prospectus and each amendment or supplement thereto
by each of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto, except after the giving of any notice pursuant to Section
3(c).
 
(g)           The Company shall cooperate with any broker-dealer through which
the Holder proposes to resell its Registrable Securities in effecting a filing
with the FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as
requested by the Holder, and the Company shall pay the filing fee required by
such filing within two (2) Business Days of request therefor.
 
(h)           Prior to any resale of Registrable Securities by the Holder, use
its commercially reasonable efforts to register or qualify or cooperate with the
selling Holder in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           If requested by the Holder, cooperate with such Holder to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to a
Registration Statement, which certificates shall be free, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holder may request.
 
(j)           Upon the occurrence of any event contemplated by Section 3(c), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  If the Company notifies the Holder in accordance with
clauses (iii) through (v) of Section 3(c) above to suspend the use of any
Prospectus until the requisite changes to such Prospectus have been made, then
the Holder shall suspend use of such Prospectus.  The Company will use its best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable.  The Company shall be entitled to exercise its right under this
Section 3(j) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.
 
(k)           Comply with all applicable rules and regulations of the
Commission.
 
(l)           The Company may require selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares.
 
Section 4.   Registration Expenses.  All fees and expenses incident to the
performance of, or compliance with, this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the Commission, (B) with respect to filings required to be made with any trading
market on which the Common Stock is then listed for trading, (C) in compliance
with applicable state securities or Blue Sky laws reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities) and (D) if not previously paid by the Company,
with respect to any filing that may be required to be made by any broker through
which Holder intends to make sales of Registrable Securities with FINRA pursuant
to FINRA Rule 5110, so long as the broker is receiving no more than a customary
brokerage commission in connection with such sale, (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement.  In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder.  In no
event shall the Company be responsible for any broker or similar commissions of
Holder or, except to the extent provided for in the Heads Agreement, any legal
fees or other costs of the Holder.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 5.   Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
Holder, the officers, directors, members, managers, partners, agents,
representatives, brokers (including brokers who offer and sell Registrable
Securities as principal as a result of a pledge or any failure to perform under
a margin call of Common Stock), investment advisers and employees (and any other
Persons with a functionally equivalent role of a Person holding such titles,
notwithstanding a lack of such title or any other title) of each of them, each
Person who controls any such Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
members, managers, partners, agents, representatives, brokers, investment
advisers and employees (and any other Persons with a functionally equivalent
role of a Person holding such titles, notwithstanding a lack of such title or
any other title) of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading or (2) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(v), the use
by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d).  The
Company shall notify the Holder promptly of the institution, threat or assertion
of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware.
 
(b)           Indemnification by Holder.  Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading (i) to the extent, but
only to the extent, that such untrue statement or omission is contained in any
information so furnished in writing by such Holder to the Company specifically
for inclusion in such Registration Statement or such Prospectus or (ii) to the
extent that such information relates to such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or in any amendment or supplement thereto or (ii) in the case of an
occurrence of an event of the type specified in Section 3(c)(iii)-(v), the use
by such Holder of an outdated, defective or otherwise unavailable Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated, defective or otherwise unavailable for use by such Holder and prior to
the receipt by such Holder of the Advice contemplated in Section 6(d).  In no
event shall the liability of any selling Holder under this Section 5(b) be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Conduct of Indemnification Proceedings.  If any action, claim,
suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
known to be threatened (“Proceeding”), shall be brought or asserted against any
Person entitled to indemnity hereunder (an “Indemnified Party”), such
Indemnified Party shall promptly notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that, the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If the indemnification under Section 5(a) or
Section 5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party, in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute pursuant to this Section 5(d), in the aggregate, any
amount in excess of the amount by which the net proceeds actually received by
such Holder from the sale of the Registrable Securities subject to the
Proceeding exceeds the amount of any damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No Person guilty of fraudulent misrepresentation within
the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
Section 6.   Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by Holder of
any of their respective obligations under this Agreement, Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement.  Each of
the Company and Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.
 
(b)           No Piggyback on Registrations.  Neither the Company nor any of its
security holders (other than a Holder in such capacity pursuant hereto) may
include securities of the Company in any Registration Statements contemplated
hereby.
 
(c)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to a Registration
Statement.
 
(d)           Discontinued Disposition.  By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)
through (v), Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed.  The Company will use its
best efforts to ensure that the use of the Prospectus may be resumed as promptly
as is practicable.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of 67% or more of the then outstanding Registrable Securities
(including, for this purpose any Registrable Securities issuable upon exercise
or conversion of any Security).  If a Registration Statement does not register
all of the Registrable Securities pursuant to a waiver or amendment done in
compliance with the previous sentence, then the number of Registrable Securities
to be registered for Holder shall be reduced pro rata among all Holders and
Holder shall have the right to designate which of its Registrable Securities
shall be omitted from such Registration Statement.  Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given by such Holder or Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the first sentence of this Section 6(e).
 
(f)           Notices.  All notices, requests and other communications to any
party hereunder shall be in writing and shall be deemed duly given, effective
(i) three business days later, if sent by registered or certified mail, return
receipt requested, postage prepaid, (ii) when sent by telecopier or fax,
provided that the telecopy or fax is promptly confirmed by telephone
confirmation thereof, (iii) when delivered, if delivered personally to the
intended recipient, and (iv) one business day later, if sent by overnight
delivery via a national courier service, and in each case, addressed,
 
if to Company:


Teletouch Communications, Inc.
5718 Airport Freeway
Ft. Worth, TX 76117
Attn: T. A. Hyde, Jr., President and Chief Operating Officer
Fax: 817-654-6672
Email: rmcmurrey@teletouch.com


With a copy to:
 
Cozen O’Connor
The Army Navy Club Building
1627 I St., NW, Suite 1100
Washington DC    20006
Attn: Ralph V. De Martino, Esq.
Fax: 866-741-8182
Email: rdemartino@cozen.com


 
10

--------------------------------------------------------------------------------

 
 
if to RRGC, to:


2701 E. Plano Pkwy, Suite 200
Plano, TX 75074
Attention: Ray Hemmig
Fax: (214) 291-2473
Email: rhemmig@rrgcsbic.com


if to Stratford, to:


200 Crescent Court, Ste. 1600
Dallas, TX 75201
Attention:  David W. Knickel
Fax: (214) 720-7888


with a copy to:


Vinson & Elkins L.L.P.
Trammell Crow Center
2001 Ross Avenue, Suite 3700
Dallas, TX  75201
Attention:  Billy Young
Fax:  (214) 999-7972


Any party may change the address to which notices or other communications
hereunder are to be delivered by giving notice in the manner herein set forth.
 
(g)           Successors and Assigns.  The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities.  The
provisions of this Agreement that are for the Holders’ benefit as the holders of
any Registrable Securities also shall be for the benefit of, and enforceable by,
subsequent holders of Registrable Securities, and such subsequent holders shall
be deemed to be Holders and to have become parties to this Agreement, only to
the extent an express assignment of such rights has been made by a Holder to a
transferee of Registrable Securities of such Holder and such Holder shall have
executed a counterpart of this Agreement agreeing to be bound by the terms and
conditions, and obligations of a Holder, hereunder.  Subject to the preceding
sentence, this Agreement shall be binding upon the Company, each Holder, and
their respective successors and assigns.
 
(h)           No Inconsistent Agreements.  Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holder in this Agreement or otherwise
conflicts with the provisions hereof.
 
(i)           Execution and Counterparts.  This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
(j)           Governing Law; Consent to Jurisdiction.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by Texas law.
 
(k)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any other remedies provided by law.
 
(l)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(m)           Headings.  The headings in this Agreement are for convenience
only, do not constitute a part of the Agreement and shall not be deemed to limit
or affect any of the provisions hereof.
 
(n)           Independent Nature of Holder’s Obligations and Rights.  The
obligations of Holder hereunder are several and not joint with the obligations
of any other Holder hereunder, and no Holder shall be responsible in any way for
the performance of the obligations of any other Holder hereunder.  Nothing
contained herein or in any other agreement or document delivered at any closing,
and no action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.
 
[SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

        TELETOUCH COMMUNICATIONS INC.                
 
By:
/s/ T. A. Hyde, Jr.     Name: T. A. Hyde, Jr.     Title: President and Chief
Operating Officer                     STRATFORD CAPITAL PARTNERS, L.P.          
  By: Stratford Capital GP Associates,
its general partner             By: Stratford Capital Corporation,
its general partner                     By: /s/ David W. Knickel     Name: David
W. Knickel     Title: Vice President                     RETAIL & RESTAURANT
GROWTH CAPITAL, L.P.             By: Retail & Restaurant Growth Partners,
its general partner             By: Retail & Restaurant Growth Management, Inc.,
its general partner                     By: /s/ Joseph L. Harberg     Name: 
Joseph L. Harberg     Title: President  

 
 
13

--------------------------------------------------------------------------------

 
 